DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a None-Final Office Action submitted on April 21, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CJOSHUA L. PRITCHETT on May 06, 2022.
The application has been amended as follows: 
IN THE CLAIMS

3. (Currently Amended) The method according to claim 1, wherein the V2X message comprises position information of the first vehicle and an orientation of the first vehicle; the determining, by the V2X device based on the V2X message, whether the first vehicle is in a the warning area comprises: determining, by the V2X device, a current spatial position of the first vehicle based on the position information of the first vehicle, and responsive to the current spatial position of the first vehicle being in the left blind spot warning area or the right blind spot warning area, and the orientation of the first vehicle is the same as an orientation of the second vehicle, determining, by the V2X device, that the first vehicle is in the left blind spot warning area or the right blind spot warning area; and indicating, based on the warning information, the first vehicle is in the left blind spot warning area or the right blind spot warning area. 

13. (Currently Amended) The vehicle-mounted device according to claim 11, wherein the V2X message comprises position information of the first vehicle and an orientation of the first vehicle; the determination, by the V2X device based on the V2X message, whether the first vehicle is in the warning area comprises: determine, by the V2X device, a current spatial position of the first vehicle based on the position information of the first vehicle, and responsive to the current spatial position of the first vehicle is being in the left blind spot warning area or the right blind spot warning area, and the orientation of the first vehicle is the same as an orientation of the second vehicle, determine, by the V2X device, that the first vehicle is in the left blind spot warning area or the right blind spot warning area; and indicate, based on the warning information, the first vehicle is in the left blind spot warning area or the right blind spot warning area.

END AMENDMENT
Reason for Allowance

Claims 1, 3-11 and 13-19 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-11 and 13-19 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on January 21, 2022, applicant’s amendment and arguments submitted on April 21, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

The prior art of Medenica et al. (U.S. Publication No. 2017/0028911 A1), discloses a device for alerting a driver, comprising; at least one processor; at least one speaker; and a memory operatively coupled to the processor, the memory storing program instructions that when executed by the processor, causes the processor to: detect an awareness level of the driver; actuate at least one air thrust created by the at least one speaker in the direction of the driver when the awareness level of the driver is below a threshold.

The prior art of Choi et al. (U.S. Publication No. 2017/0253181 A1), discloses a vehicle control device mounted on a vehicle, and a method for controlling the vehicle. The vehicle control device includes a communication module configured to receive driving information regarding the vehicle, a display module configured to output visual information on a display region formed on a windshield of the vehicle, and a controller configured to control the display module based on the driving information to output graphic objects guiding a path of driving of the vehicle on a first region of the display region, the display region divided into the first region and a second region. The controller controls the display module based on the driving information to output on the second region at least one of the graphic objects output on the first region.

The prior art of Kim et al. (U.S. Publication No. 2017/0018187 A1), discloses a pre-5th-generation (5G) or 5G communication system to be provided for supporting higher data rates beyond 4th-generation (4G) communication system such as a long term evolution (LTE). A method for providing a service in a first device in a vehicle to everything ( V2X) communication system is provided. The method includes transmitting a first message related to the service; receiving, from a second device, a second message notifying that the second device enters a zone related to the service; and transmitting, to the second device, a third message indicating that the first device confirms that the second device enters the zone. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/						May 05, 2022           Primary Examiner, Art Unit 2685